PER CURIAM:
Claimant Earl G. Muck lives on State Road 15/6 in Liberty, Jackson County, West Virginia. State Road 15/6 is a road *181owned and maintained by the respondent. The claimant filed for damages to his 1976 Plymouth station wagon when the vehicle became stuck in mud on State Road 15/6. The cost of repairing the vehicle was $670.95.
The claimant contends that this road has been poorly maintained by the respondent since 1978. Photographs of the road taken subsequent to claimant’s accident depict a muddy, rut-filled road.
The respondent’s County Superintendent, Everett Parrish, testified that the maintenance performed on Route 15/6 from 1978 through 1982 was in excess of what would normally be done to this particular class of road. He further testified that 15/6 “is a stabilized road with aggregate and a gravel cover on top of that” and that it is a class 4/5 priority road.
The record in this claim establishes that Route 15/6 is a road that has been maintained as well as could be expected given its classification as a class 4/5 priority road. For this Court to substitute its judgment as to the amount of maintenance to be afforded to roads of this type, for the judgment of the respondent, would be an arrogant misuse of power and might place an impossible economic burden upon the respondent. Accordingly, the Court cannot conclude that there was negligence on the part of the respondent.
Claim disallowed.